Name: Commission Regulation (EEC) No 2608/80 of 10 October 1980 laying down detailed rules implementing Council Regulation (EEC) No 2528/80 laying down special measures in respect of olive oil producer organizations for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/ 18 Official Journal of the European Communities 11 . 10 . 80 COMMISSION REGULATION (EEC) No 2608/80 of 10 October 1980 » laying down detailed rules implementing Council Regulation (EEC) No 2528/80 laying down special measures in respect of olive oil producer organizations for the 1980/81 marketing year  if incorporated in Italy, comprise at least 25 000 producers or a number of members who over the past three olive oil marketing years have together achieved an average total production of at least 13 000 tonnes per year,  if incorporated in France, comprise at least 1 000 producers or a number of members who have over the past three olive oil marketing years together achieved an average total production of at least 100 tonnes per year. 2 . A producer who has, during the previous marketing year, been a member of a recognized producer organization and who applies to join a different producer organization for 1980/81 , must make a declaration in writing and state the date of withdrawal from the first organization . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ] ), as last amended by Regulation (EEC) No 1917/80 (2), Having regard to Council Regulation (EEC) No 2528/80 of 30 September 1980 laying down special measures in respect of olive oil producer organizations for the 1980/81 marketing year (3), and in particular Articles 1 (4) and 2 (2) thereof, Whereas the olive and olive oil producer organizations referred to in Article 1 of Regulation (EEC) No 2528/80 must have a minimum number of members or produce a minimum quantity of oil ; whereas these limits must be fixed at levels compatible with existing control possibilities in each producing Member State ; Whereas, in order to facilitate the recognition of producer organizations for the 1980/81 marketing year, producers who change producer organization during the marketing year in question should make a declaration ; Whereas, pursuant to Article 2 ( 1 ) of Regulation (EEC) No 2528/80 , the maximum percentage of the aid may be retained by producer organizations to cover checking costs should be determined ; whereas an assurance should be provided that the sums retained are employed only for financing the tasks provided for in Article 1 ( 1 ) of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, The producer organizations must forward the above ­ mentioned declarations to the Member State in ques ­ tion . Article 2 The amount of production aid which pursuant to Article 2 ( 1 ) of Regulation (EEC) No 2528/80 may be retained by the producer organizations shall not exceed 2 % . The producer Member States shall verify that the sums retained by producer organizations pursuant to the above paragraph are employed only for the purposes of financing the activities for which the said organizations are responsible by virtue of Article 1 ( 1 ) of Regulation (EEC) No 2528/80 .HAS ADOPTED THIS REGULATION : Article 1 1 . All olive and olive oil producer organizations as referred to in Article 1 of Regulation (EEC) No 2528/80 must : Article 3 ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66 . This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. (2 ) OJ No L 186, 19 . 7. 1980, p. 1 . (3 ) OJ No L 259, 2 . 10 . 1980, p. 1 . 11 . 10 . 80 Official Journal of the European Communities No L 268/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1980 . For the Commission Finn GUNDELACH Vice-President